DILLON, Circuit Judge.
Here no assets came to the hands of the assignee, and in such cases the provision of the bankrupt act (section 29) is, that the bankrupt may apply for his discharge "at any time after the expiration of sixty- days from the adjudication of bankruptcy, and within one year from such adjudication.” Where there are assets, and debts are proved, the application can not be made until after six months: and in such cases there is no provision limiting the application to one year, or any other specified time.
Admitting that, in cases like the present, the delay to apply within the year may be excused, — In re Donaldson [Case No. 3,982]; In re Canady [Id. 2,377]; In re Vorbeck [Id. 17,002]; In re Pierson [Id. 11,153], — still the excuse here offered is no excuse whatever. The year expired April 20, 1S73. The petition for a discharge was not filed until September, 1874. The bankrupt says he did not apply- before the act of June 22d went into effect, because a majority of his creditors would not consent to his discharge. This did not prevent filing his petition within the y-ear.
The law reducing the number of creditors whose assent was required, did not pass until January 22. 1874. more than a year after the latest time when the petition should have been filed. Section 9 of this act does not apply to ordinary cases, open and pending when it took effect, — In re King [Case No. 7,781]; In re Griffiths [Id. 5,825]. — and if the only obstacle to the discharge here sought was the non-assent of a majority of the creditors, as previously required, the bankrupt would — it may- be admitted — be entitled to his discharge on complying with the easier requirements, in this regard, of the amend-*1027atory act. But the other obstacle in the way of his discharge is the limitation of time contained in section 29, and this limitation remains in full force, unaffected by the ninth section of the amendatory act of June 22, 1S74, which does not undertake to repeal or modify it. Affirmed.